Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Edmond Calloway,
Plaintiff : Civil Action

Case No.#
VS.

(1). Sergeant: Bauman
(2). Correctional Officer: S. Beaver

 

 

(3). Barber Instructor: Brenda Attinger : FILED
(4). Principal: George Donadi : SCR ANTON
(5). Dep. Supt. for Facilities Management: : DEC 1 4 9079
Anthony Luscavage : — -
a =
(6). Dep. Supt. for Centralized Services: : PER Qf nnn
William Nicklow DEPUTY CLERK

(7). Superintendent: Thomas McGinley
(8). Secretary of Correections: John Wetzel
Defendants

Civil Complaint

{. Jurisdiction and Venue:

1. This federal civil rights action is authorized under 42 U.S.C. § 1983. The court has jurisdiction over
this action pursuant to 28 U.S.C. §§ 1331 and 1343 (a)(3). This court also has jurisdiction to grant
the injunctive relief requested herein pursuant to 28 U.S.C. §§ 2283 and 2284 and Rule 65 of the
Federal Rules of Civil Procedure.

2. The events given rise to the instant claim and causes of action occurred in the jurisdiction of the
Middle District of Pennsylvania making it the appropriate venue for this suit pursuant to 28 U.S.C.
§ 1391 (b)(2).
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 2 of 25

ll. Plaintiff:

3. Plaintiff, Edmond Calloway, is at all times hereinafter a prisoner in the care, custody and control of
the Pennsylvania Department of Corrections. He has 2 physical address for service of process being:
Edmond Calloway #CZ-1154, SCl-Coal Township, 1 Kelley Drive, Coal Township,PA 17866. .

ili, Defendants:
h. Defendants, Sgt. Bauman, S. Beaver, Brenda Attinger, George Donadi, Anthony Luscavage, William

Nicklow, and Thomas McGinley, are all employed by the Pennsylvania Department of Corrections at

SCi-Coal Township. - Defendant: John Wetzel, is employed by the Department of Corrections.

Defendant: Sgt. Bauman, is at all times hereto a correctional sergeant at SCI-Coal Township, is
responsible for the care, custody and control of its prison population, ensuring that prisoners’ rights
are not violated and enforcing the policies of the PA-DOC. He has an address for service of process

being: SCI-Coal Township, 1 Kelley Drive, Coal Township,PA 17866.

. Defendant: Officer: S. Beaver, is at all times hereto a correctional officer at SCl-Coal Township, is
responsible for the care, custody and control of its prison population, ensuring that prisoners’ rights are
not violated and enforcing the policies of the PA-DOC. She has an address for service of process being:

SCI-Coal Township, 1 Kelley Drive, Coal Township,PA 17866.

Defendant: Barber Instructor: Brenda Attinger, is at all times hereto a barber instructor at SCI-Coal Township,
is responsible for the care, custody and control of its prison population, ensuring that prisoners' rights are not

violated and enforcing the policies of the PA-DOC. She has an address for service of process being: SCI-
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 3 of 25

Coal Township, 1 Kelley Drive, Coal Township,PA 17866.

8, Defendant: Principal: George Donadi, is at all times hereto a principal at SCI-Coal Township, is responsible
for the care, custody and control of its prison population, ensuring that prisoners’ rights are not violated
and enforcing the policies of the PA-DOC. He has an address for service of process being: SCi-Coal Township

1 Kelley Drive, Coal Townshio,PA 17866.

9, Defendant: Deputy Superintendent for Facilities Management: Anthony Luscavage, is at all times hereto
a Deputy Superintendent at SCI-Coal Township, is responsible for the care, custody and control of its prison
population, ensuring that prisoners’ rights are not violated and enforcing the policies of the PA-DOC. He has

an address for service of process being: SCI-Coal Township, 1 Kelley Drive, Coal Township, PA 17866.

10, Defendant: Deputy Superintendent for Centralized Services: William Nicklow, is at all times hereto a Deputy
Superintendent at SCI-Coal Township, is responsible for the care, custody and control of its prison
population, ensuring that prisoners’ rights are not violated and enforcing the policies of the PA-DOC. He

has an address for service of process being: SCI-Coa! Township, 1 Kelley Drive, Coal Township, PA 17866.

11. Defendant: Superintendent: Thomas McGinley, is at all times hereto a Superintendent at SCl-Coal Township,
is responsible for the care, custody and control of its prison population, ensuring that prisoners’ rights are
not violated and enforcing the policies of the PA-DOC. He has an address for service of process being: SCI-

Coal Township, 1 Kelley Drive, Coal Township, PA 17866

12. Defendant: Secretary of Corrections: John Wetzel, is at all times hereto the Secreatry of Corrections at the

Pennsylvania Department of Corrections, is responsible for the care, custody and control of its prison
~ Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 4 of 25

population, ensuing that prisoner's rights are not violated and enforcing the policies of the
PA-DOC. He has an address for service of process being: The Department of Corrections,
1920 Technology Parkway, Mecahnicsburg, PA 17050.

13. The Defendants are being sued in their individual and official capacity.

14. The Defendants are all citizens of the Commonwealth of Pennsylvania and was at all times
mentioned herin acting under the color of law.

iV. Facts:

15. On August 7, 2019, the plaintiff was assigned as a barber and was working in the SCI-Coal
Township's barbershop giving haircuts to prisoners in accordance with specific PA-DOC
regulations. - (SEE VIDEO SURVEILLANCE ON THIS DATE }

16. Refusing a work assignment or missing a work assignment can subject a prisoner at SCI-
Coal Township to disciploinary action including, but not limited to placement in solitary
confinement.

17. On August 7, 2019, Defendant: Bauman, was the officer assigned to the post outside of the
Barbershop & Gym, and who was suppose to ensure that all prisoners pass through the
metal detector before entering the Barbershop or Gym. - ( SEE POST ORDER RULES, AND
VIDEO SURVEILLANCE ON THIS DATE )

18. The Barbershop is in the Program Service Building which is a building separate from the
buildings where prisoners are housed.

19. On August 7, 2019, at approximately 9:10am, prisoner Bordoy-Rabelo, state no.# MN-3374
was sent to the barbershop to get a haircut. - ( SEE VIDEO SURVEILLANCE PON THIS DATE

AND TIME)
20.

21.

22.

23.

24.

25.

26.

27.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 5 of 25

Inmate: Bordoy-Rabelo was assigned to the plaintiff's chair to get his haircut and asked
plaintiff for a specilaty haircut that was prohibited by PA-DOC Policy. - ( SEE VIDEO SUR-
VEILLANCE ON THIS DATE AND TIME )

The plaintiff advised inmate: Bordoy-Rabelo, that the requested haircut was prohibited by
PA-DOC Policy and that he was not allowed to providde such a haircut per the Superinten-
dent, Deputy, and my Supervisor. - (SEE VIDEO SURVEILLANC ON THIS DATE & TIME }
Inmate: Bordoy-Rabelo became irrate and verbally disrespectful. To try and deescalate the
situation, the plaintiff advised Inmat: Bordoy-Rabelo that it would be better to have
another barber cut his hair.

At approximately 9:30 am, after having his haircut by another barber Inmate: Bordoy-
Rabelo left the barbershop and returned back to his housing unit. - (SEE VIDEO SURVEILL
-ANCE ON THIS DATE & TIME )

At approximately 9:40 am Defendant: Beaver allowed Inmate: Bordoy-Rabelo to leave his
housing unit a second time without authorization. Bordoy-Rabelo was carrying a weapon.-
( SEE VIDEO SURVEILLANC ON THIS DATE & TIME, AND POST ORDER UNIT RULES }

After leaving his housing unit Inmate: Bordoy-Rabelo, carrying a weapon entered the build-
ing housing the barbershop. - (SEE VIDEO SURVEILLANC ON THIS DATE & TIME )

Upon entering the part of the Program Services Building housing the barbershop, Bordoy-
Rabelo bypassed the metal detector due to Defendant: Bauman not being at his post. -

( SEE VIDEO SURVEILLANCE ON THIS DATE & TIME ) - and - ( PA-DOC CODE OF ETHICS )

- and - (SEE POST ORDER RULES )

Upon bypassing the metal detector Inmate: Bordoy-Rabelo entered the barbershop

carrying a weapon (lock-in-a-sock) and proceeded directly to the plaintiff and began
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 6 of 25

striking him repeatedly in the head. - (SEE VIDEO SURVEILLANCE ON THIS DATE & TIME)

28. The plaintiff faced with a life threatening attack, began defending himself and approximat-
ely 9:42am, Defendant: Bauman arrived from inside the gym and ended the attack with
the use of pepper spray. - ( SEE VIDEO SURVEILLANCE ON THIS DATE & TIME )

29. As a result of the attack Defendant: Bauman charged the plaintiff with fighting and refusing
to obey an order under misconduct no.# D188738, and was placed in disciplinary confine-
ment despite the fact that he had done nothing wrong. - ( SEE EXHIBIT A, - and - SEE
VIDEO SURVEILLANCE ON THIS DATE& TIME )

30. Asa result of the assualt, plaintiff received multiple injuries and was placed in disciplinary
confinement for weeks.

31. On August 14, 2019, a disciplinary hearing was held and the Hearing Examiner found the
plaintiff guilty of fighting and refusing to obey an order and sentenced him to (30) days of
disciplinary confinement.

32. On August 21, 2019, on appeal to the Program Review Committee, the findinds of the

Hearing Examiner were upheld.
33. On August 23, 2019, on appeal Defendant: McGinley exonerated plaintiff of any and all

wrongdoing, stating: "FOLLOWING A THOROUGH REVIEW OF THE INCIDENT THAT LED TO
THIS INFRACTION AND THE VIDEO EVIDENCE THAT CLEARLY SUPPORTS AN UNPROVOKED
ASSAULT AGAINST YOU FOLLOWED BT THE NEED TO PROTECT YOURSELF FROM FURTHER
INJURY WHICH JUSTIFIED YOUR ACTIONS, IT IS THE FACILITY MANAGER'S DECISION TO
EXONERATE YOU OF THIS MISCONDUCT". - (SEE EXHIBIT B,)

34. Staff at SCl-Coal Township are permitted without consequences, to disregard established

PA-DOC Policies and Procedures.
35.

36.

37.

38.

39.

40.

41.

42.

43.

44,

45.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 7 of 25

As a result of the widespread disregard of established PA-DOC Policies and procedures by staff
at SCi-Coa! Township, tension among the prisoner population are unusaully high.
As a result of the widespread disregarding of established PA-DOC Policies and Procedures by
staff at SCI-Coal Township, and particularly the defendants, the plaintiff was able to be assaulted.
Had established PA-DOC Policies and Procedures been followed by staff at SCi-Coal Township,
the plaintiff never would have been assaulted with a weapon while performing his job. - (See
Post Order Rules) -and- (Department of Corrections Code of Ethics)
As a result of the assault, plaintiff received multiple contusions and lacerations which required c
closing with staples. - (See Medical Records and Pictures taken on 8/7/19)
As a result of the assault, plaintiff has been plagued with frequent migraine headaches. - (See
Medical Records from 8/7/19, te present)
As a result of the assault, plaintiff has become paranoid that another attack could come at any
moment. - (See Psychiatrist Reports/ Records from 8/7/19, to present)
As a result of the assault, plaintiff has received a traumatic brain injury, which caused him to have
(PTSD) Post Traumatic Stress Disorder)
As a result of the assault, plaintiff has had a seizure like episode where he needed medical
assistance, and had to be taken to a outside hospital. - (see Medical Records on 10/6/19)
As a result of the assault, plaintiff has been taken medication to cope with the effects from the
assault. - (See Medical Records from 8/7/19, to present)
As a result of the assault, plaintiff has been meeting regularly with the psychiatrist, to cope with
the effects from the assault. - (See Psychiatrist Reports/Records from 8/7/19, to present)
On August 26, 2019, plaintiff returned back to work and upon his arrival Defendant: Attinger,
approached plaintiff about a rumored lawsuit that she heard plaintiff was supposed to be filing

regarding the assault.
46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 8 of 25 |

Defendant: Attinger wanted to know if she was going to be sued in the lawsuit. Plaintiff
Loe |
Did not give Defendant: Attinger a definite answer, instead, plaintiff replied back saying:

Whomever was responsible for failing to protect me while | was doing my job will be |

Named in the suit. . |
Shortly after that conversation, Defendant: Attinger began to act very hostile towards
Plaintiff. Such as unprovoked verbal abuse by yelling at plaintiff and making threats about
Taking plaintiff's job away from him for no unjustifiable reason other than retaliation. |
After receiving this unwarranted treatment from Defendant: Attinger, plaintiff :
Immediately brought his concerns to ali of her superiors.
On October 28, 2019, plaintiff addressed a request slip to Defendant: McGinley, regarding
Defendant's: Attinger's retaliatory acts toward him. - ( See Exhibit C,)
On October 29, 2019, Defendant: Attinger filed a fabricated Misconduct Report against

Plaintiff. - (See Exhibit D,) - and - ( See DC-ADM 801 Inmate Discipline Procedure

Manual )

On November 4, 2019, a hearing was held and plaintiff pled not guilty to the charge, and

Explained the situation surrounding the misconduct in full. |
i;

The Hearing Examiner then found plaintiff guilty, and imposed a sanction of (15) days |

Cell restriction.

On November 4, 2019, and November 12, 2019, plaintiff appealed the Hearing Examiner's

Sanction. - (See Exhibits E, and F,}

On November 12, 2019, plaintiff filed a grievance against Defendant: Attinger, for her |
Retaliatory acts against plaintiff. - {See Exhibit G,) |

On November 14, 2019, The Program Review Committee dismissed the misconduct issued

By Defendant: Attinger entirely. - { See Exhibt H, }
56.

57.

58.

59.

60.

61.

62.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 9 of 25

On November 21, 2019, plaintiff filed another grievance against Defendant: Attinger for

her continued acts of retaliation against plaintiff. - (See Exhibit [,)
On November 27, 2019, plaintiff addressed a letter to the Executive Deputy Secretary of
the Department of Corrections informing them of Defendant: Attinger's retaliatory acts

against plaintiff. All to no avail. Despite the evidence provided, they claimed she did |

nothing wrong. - (See Exhibit J,)

On December 10, 2019, plaintiff also addressed a letter to Defendant: Wetzel, and the
Bureau of investigations and Intelligence of the Department of Corrections, informing
him of Defendant: Attinger's conduct and retaliatory acts against plaintiff. - (See
Exhibit K, ) | - |
On January 29, 2020, Defendant: Attinger fabricated yet another report against plaintiff.
This time Defendant: Attinger, included Defendant: Donadi in her “Campaign of

Harrassment". On this date at approximately 3:30pm - 3:45pm, Defendant: Donadi

i

|
Approached plaintiff at the end of his work day at the barbershop and informed plaintiff

|
that he was suspended from his job until further notice. |

|
When plaintiff asked Defendant: Donadi, why was he being suspended? Defendant: |

Donadi replied saying: Defendant: Attinger has informed him that there was an incident

in the barbershop on January 28, 2020, and plaintiff failed to follow Defendant: Attinger's

Order. ©

. Plaintiff then responded, if that-was true, then why wasn't a misconduct issued to me as

The D.O.C. Policy states in accordance with misconduct charges. - (See DC-ADM 801

|
t
|
I
i
|
i

Policy on Misconduct Charges) - and - ( Exhibit L,)
Plaintiff informed Defendant: Donadi, that the allegations is false, Defendant: Attinger is
Just retaliating against him and | have the proof. | have been keeping daily notes and the
Video surveillance will verify what I'm saying is true. - ( See Exhibit M, ) - and - ( Video

Surveillance taken on 1/29/20, at approximately 3:30pm-3:45pm)
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 10 of 25

63, Plaintiff: also requested Defendant: Donadi, to review the video surveillance
on the date & time in question to validate what plaintiff was saying as being
the truth; but Defendant: Donadi chose not too and instead colluded with,

Defendant: Attinger by falsely suspending plaintiff from his job.

64. Despite the evidence provided by plaintiff for review, and plaintiff making
a showing of D.0.C. Policy and Code of Ethics violations committed by :
Defendant: Attinger, Defendant: Donadi still chose to ignore plaintiff's
grievance claims regarding the repeated acts of retaliation. - (See _DC-ADM
801 Policy on Misconduct charges) - and — (DC-ADM 804 Grievance Policy) -
and - (D.0.C. Code of Ethics) :

65. Plaintiff has addressed letters, Request Slips, and appealed Grievances, to
all of Defendant: Attinger's superiors, including Defendants: Donadi, !

 Luscavage, Nicklow, McGinley, and Wetzel. They were all made aware of |

Defendant: Attinger's "Campaign of Harrassment'". — (See Exhibits:
C,G,H,1,K,L,M,N,Q, and R,) ,

1 : . : |
66. After continuing to receive ongoing and repeated acts of retaliation from

Defendant: Attinger, plaintiff filed an additional grievance against Defendant:
“Attinger on January 30, 2020. - (See Exhibit M,) a

67. In that grievance, plaintiff again, complained to Defendant: Attinger's
superiors about her "Campaign of Harrassment" with repeated acts of retaliation
by falsifying documents against plaintiff.

68. Again plaintiff sought assistance from Defendant: Attinger's superiors, by
addressing his concerns on request slips, letters, grievance appeals, and
has had formal meetings in person with the following: (Donadi, Luscavage,
Nicklow, and McGinley) all to no avail, because they all failed to act and

colluded with Defendant: Attinger; by ignoring and turning a blind eye to

plaintiff's complaints. - (See Exhibits: C, G, H, I, J, K, N, 0, P,)

10 ,
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 11of25 ,
|

69. Plaintiff also sent letters, and appealed grievances to Defendant: Wetzel,
informing him of the said conduct. All to no avail, because he also failed
to act to plaintiff's complaints. - (See Exhibits: G, I, J, K, M, and Q,)
In addition, plaintiff also filed a Code of Ethics complaint with the © |
Department of Corrections. All to no avail, because they never responded.-
(See Exhibit: R,) |

70. All of the defendants did further retaliate against plaintiff by having him
transferred to an institution further from his: home~town creating a hardship
on him and his family; and defaming plaintiff by fabricating defaming reports
causing him to be unable to obtain employment in his occupation as a barber.

71. All of the defendants actions were done maliciously and wantonly, and with
the sole intent to conspire to retaliate against plaintiff for exercising

his constitutional right to file grievances.

V. Exhaustion of Administrative Remedies:

72. Plaintiff has reported and filed institutional grievances concerning the |
assault, retaliatory conduct, job suspension, and defamation, which alll give
rise to this current cause of action against these defendants. Plaintiff has
properly exhausted all of the institutional remedies available to him at each
level for review. ~ (See Exhibits: C, G, H, I, J, K, M, N, 0, P, Q, R, S,)

|

VI. Cause of Action:

|

Count #1 DEFENDANT BAUMAN, IN VIOLATION OF PLAINTIFF'S FIGTH AMENDMENT

RIGHT TO THE UNITED STATES CONSTITUTION, FAILURE TO PROTECT.
|

._ 73. All prior paragraphs are incorporated herein by references and made this

11
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 12 of 25

paragraph.
74. Defendant: Bauman has worked for the Pennsylvania Department of Corrections

for many years. (here-after PA D.0.C.)

75. Defendant: Bauman has attained the supervisory rank of sergeant and is ©
|

knowledgeable of the types of conditions that create substantial risk to

prisoners safety.

76. Defendant: Bauman: has attended dozens of training sessions and classes on

appropriate methods for ensuring proper care, custody and control of prisoners
housed within the PA D.0.C.. |

77. Despite Defendant: Bauman having full knowledge of PA D.O.C. Directives, and
D.O.C. Code of Ethics procedures, which forbids an officer from leaving his
post without authorization from supervisory. Defendant: Bauman displayed gross
negligence by allowing an inmate to bypass the metal detector with 4 metal
weapon and enter the barbershop undetected executing an assault against |
plaintiff while he was working.

78. Defendant: Bauman displayed a reckless disregard to the substantial risk of
injury that was created when he neglected his duty by leaving his post and
failing to secure the barbershop as PA D.0.C. Directives require. |

79. Defendant: Bauman's deliberate indifference to the. substantial risk of injury
was created when he failed to require a prisoner to go through the metal
detector that is placed outside of the barbershop for that purpose caused

and permitted plaintiff to be assaulted with a metal weapon; while performing

his job.
80. Defendant: Bauman knew and was aware of the purpose of the metal detector and

|
substantial risk of injury that would be created if he abandoned his post

and failed to require a prisoner to go through the metal detector.

81. The risk of potential injury caused by Defendant: Bauman, when he abandoned

12
82.

83.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 13.of 25

|
his post and failed to require a prisoner to go through the metal detector

' which is placed outside of the barbershop for that purpose was so obvious

|
that a lay person would have easily recognized it and evidences the total

and absolute absense of any concern for the welfare of his charges.
But for the actions of Defendant: Bauman as described herein, the plaintiff ©
would not have been assaulted with a metal weapon and injured while performing
his job. - |

Wherefore, plaintiff request judgement on this count.

Count #2 DEFENDANT BEAVER, IN VIOLATION OF PLAINTIFF'S EIGTH AMENDMENT

84.
85.

86.

. 87,

RIGHT TO THE UNITED STATES CONSTITUTION, FAILURE TO PROTECT.

All paragraphs are incorporated herein by reference and made this paragraph.
Defendant: Beaver has worked for the PA. D.0.C. for many years.
Defendant: Beaver has attended dozens of training sessions and classes /on the |
appropriate methods for ensuring proper care, custody and control of prisoners
housed within the PA. D.O.C..

Despite having knowledge of PA. D.0.C. Directives procedures, Defendant:
Beaver's failure to follow and abide by PA. D.0O.C. Directives caused a reckless
disregard for the. safety and welfare of others by allowing Inmate: | Bordoy

Rabelo, to leave the housing unit a second time without a pass created a

substantial risk that injury would result.

88. Defendant: Beaver was diliberately indifferent to the substantial risk of injury

89.

that was created when she callously allowed Inmate: Bordoy-Rabelo .to leave
the housing unit without authorization.

; |
Defendant: Beaver knew and was aware of the purpose of prisoners not being

13
90.

‘Ol,

92.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 14 of 25

t
|

allowed to leave the housing unit without authorization and the substantial
risk of injury that was created when she recklessly allowed Inmate: hordoy-
Rabelo to leave the housing unit without authorization.

The risk of potential injury caused by Defendant: Beaver, when she callously
allowed Inmate: Bordoy-Rabelo to leave the housing unit without authorization
was so obvious that a lay person would easily recognize it and evidences the
total and absolute absence of any concern for the welfare of others.

But for the neglectful actions of Defendant: Beaver as described herein, the
plaintiff would not have been assaulted with a metal weapon and injured while
performing his job for the D.0.C.. |

Wherefore, the plaintiff request judgement on this count.
|

Count #3 DEFENDANT ATTINGER, IN VIOLATION OF PLAINTIFF'S EIGTH AMENDMENT

93.
94,

95.

96.

RIGHT TO THE UNITED STATES CONSTITUTION, FAILURE TO PROTECT.
DEFENDANT ATTINGER, ALSC IN VIOLATION OF PLAINTIFF'S FIRST
AMENDMENT RIGHT TO THE UNITED STATES CONSTITUTION, RETALIATION,
AND DEFAMATION. .

All paragraphs are incorporated herein by reference and made this paragraph.

Defendant: Attinger has worked for the PA D.O.C. for many years.

Defendant: Attinger has attended dozens of training sessions and classes on
the appropriate methods for ensuring proper care, custody and control of
prisoners housed within the PA D.0.C.. !
Despite having knowledge of PA D.0.C. Directive procedures, Defendant:

Attinger's failure to follow and abide by PA D.O.C. Directives caused a |
reckless disregard for the safety and welfare of others. Defendant: Attinger

knew and was aware of the purpose of inmates not being allowed to enter the

14
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 15 of 25

barbershop without authorization and the substantial risk of injury that was
created when she callously allowed Inmate: Bordoy-Rabelo to re-enter the
barbershop without authorization.

97. Defendant: Attinger failed to protect plaintiff, when she allowed Inmate: |
-‘Bordoy-Rabelo to re-enter the barbershop without authorization while carrying
a weapon and assaulting plaintiff. Defendant: Attinger further failed to:
protect plaintiff, by at least failing to deploy her self defense mace on
Inmate: Bordoy-Rabelo: when she observed him assaulting plaintiff with a.

weapon. |

98. The risk of potential injury was created by Defendant: Attinger, when she
callously allowed Inmate: Bordoy-Rabelo to re-enter the barbershop without
authorization was so obvious that a lay person would easily recognize lit and
evidences the total and absolute absence of any concern for the welfare of
others.

99, In addition, plaintiff also filed grievances against Defendant: Attinger for
her retalitory conduct against him. In doing so, Defendant: Attinger further
retaliated against plaintiff with ongoing repeated acts of ‘retaliation by
engaging in a "Campaign of Harrasment" for filing grievances. Defendant: |
Attinger did cause plaintiff to be removed. from his job at the barbershop
due to fabricated reports and denied plaintiff from being able to actively
pursue his Barber Teacher's License.

100. Despite Defendant: Attinger having knowledge of the PA D.0O.C, Directives,
and Code of Ethics, which prohibits falsifying reports and retaliation for
one exercising his/her constitutional right to file a grievance; she continued
to retaliate against plaintiff. !

101. But for the actions of Defendant: Attinger as described herein, plaintiff
would not have been assaulted with a metal weapon while performing his job;

15
102.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 16 of 25

nor would plaintiff have been removed from his job and prevented from
furthering his career as a Barber's Teacher.

Wherefore, plaintiff request judgement on this count. |
|

Count #4 DEFENDANT DONADI, IN VIOLATION OF PLAINTIFF'S FIRST AMENDMENT

103.
104.

105.

106.

107.

108.

109.

RIGHT TO THE UNITED STATES CONSTITUTION, RETALIATION/RETALIATION

CONSPIRACY AND DEFAMATION. |

All paragraphs are incorporated herein by reference and made this paragraph.
Defendant: Donadi has worked for the PA. D.O.C. for some time now.

Defendant: Donadi has attended many training sessions and classes on the
appropriate methods for ensuring proper care, custody and control of prisoners
housed within the PA, D.0.C..
Defendant: Donadi having knowledge of the PA. Directives, and D.0.C. Code
of Ethics, which prohibits retaliation and falsifying of documents; has a
duty to uphold and enforce the PA. D.0.C. Directives.

The PA. D.O.C. has put into place a chain of command procedure to follow.
When expressing one's concerns or filing grievances; but the superior officers

often fail to enforce established PA. D.0.C. policies against their

subordinates.
|
Plaintiff did adhere to the PA. D.0.C.'s chain of command procedure by |

presenting to Defendant: Donadi, evidence of Defendant: Attinger's

unprofessional conduct, but Defendant: Donadi being the principal and
Defendant: Attinger's immediate supervisor failed to act and allowed Defendant:
Attinger to continue her "Campaign of Harrassment" against plaintiff.

Defendant: Donadi being the principal who is in charge of overseeing Defendant:

Attinger and the barbershop, had the authority and duty to correct the

16
110.

ill.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 17 of 25 |

violations; but chose not too. Instead, did conspire with Defendant: Attinger
to retaliate and commit defamation against plaintiff.

But for the actions of Defendant: Donadi as described herein, plaintiff would
not have been retaliated against, nor would plaintiff have been removed from
his job and prevented from furthering his career as a Barber Teacher due to
part in defamation. |

Wherefore, plaintiff request judgement on this count.

Count #5 DEFENDANT LUSCAVAGE, IN VIOLATION OF PLAINTIFF'S EIGTH AMENDMENT

112.
113,

114.

115.

116,

117.

RIGHT TO THE UNITED STATES CONSTITUTION, FAILURE TO PROTECT.
DEFENDANT LUSCAVAGE ALSO IN VIOLATION OF PLAINTIFF'S FIRST
AMENDMENT RIGHT TO THE UNITED STATES CONSTITUTION,

RETALIATION/RETALIATION CONSPIRACY, AND DEFAMATION.
|

All paraghraphs are incorporated herein by references and made this paraghraph.
Defendant: Luscavage has worked for the PA. D.0.C. for many years. |
Defendant: Luscavage has attended dozens cf training sessions and classes
on the appropriate methods for ensuring proper care, custody and control of
prisoners housed within the PA. D.0.C.. . |
Defendant: Luscavage having knowledge of the PA. Directives, and D.0.¢. Code
of Ethics, has a duty to uphold and enforce the PA. D.O.C. Directives.

THe PA. D.O.C. has put into place a chain of command procedure to follbw when
expressing one's concerns or filing grievances; but the ranking officers often
fail to enforce established PA. D.0.C. policies against their subordinates,
Plaintiff did adhere to the PA. D.0.C.'s chain of command procedures by |

presenting to Defendant: Luscavage evidence of Defendant: Bauman and Defendant:
i

Attinger's, unprofessional conduct; but Defendant: Luscavage being the

17
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 18 of 25

authoritative supervisor of both defendants, but failed to act. Defendant:
Luscavage allowed both defendants to'continue their "Campaign of Harrassment"
without holding either accountable for their conduct.

118. Plaintiff has personally expressed his concerns regarding both defendants
to Defendant: Luscavage. Plaintiff has also presented him with documented
evidence of violations committed by both defendants against plaintiff; but

‘Defendant: Luscavage failed to act or hold either accountable for their
conduct. |

119. Defendant: Luscavage being the Deputy Superintendent, who is in charge of
facility management inside of the prison and. having the authority and duty
to correct the violations chose not too. Instead did collude with Defendant:
Attinger; and failed to protect plaintiff. |

120. But for the actions of Defendant: Luscavage as described herein, plaintiff
would not have been assaulted with a metal weapon while performing his job,

retaliated against, or defamed.

121. Wherefore, plaintiff request judgement on this count.

Count #6 DEFENDANT NICKLOW, IN VIOLATION OF PLAINTIFF'S EIGTH AMENDMENT
RIGHT TO THE UNITED STATES CONSTITUTION, FAILURE TO PROTECT.
DEFENDANT NICKLOW ALSO IN VIOLATION OF PLAINTIFF'S FIRST _
AMENDMENT RIGHT TO THE UNITED STATES CONSTITUTION,
RETALIATION/RETALIATION CONSPIRACY, AND DEFAMATION.

122. All paragraphs are incorporated herein by reference and made this paragraph.

123. Defendant: Nicklow has worked for the PA. D.O.C. for many years. |
124. Defendant: Nicklow has attended dozens of training sessions and classes on

the appropriate methods for ensuring proper care, custody and control of |

|
18 |
125.

126.

127.

128.

129,

130.

131.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 19 of 25

|
prisoners housed within the PA. D.0.C.. '
Defendant: Nicklow having knowledge of the PA. D.0.C. Directives, and D.0.C.
Code of Ethics, has a duty to uphold and enforce the PA. D.0O.C. Directives.
The PA. D.O.C. has put into place a chain of command procedure to follow,
when expressing one's concerns or filing grievances, but the ranking officers
often fail to enforce established PA. D.0.C. policies against their |

subordinates, |

Plaintiff did adhere to the PA. D.O.C.'s chain of command procedures by i

presenting to Defendant: Nicklow evidence of Defendants: Bauman, Attinger,

and Donadi, unprofessional conduct, but Defendant: Nicklow being the
authoritative supervisor of all said defendants failed to act. Instead, !
Defendant: Nicklow colluded with Defendants: Attinger, and Donadi, by allowing
them to continue their "Campaign of Harrassment" and failed to protect
plaintiff without holding either defendant accountable for their conduct,
Plaintiff has personally expressed his concerns about both defendants to.
Defendant: Nicklow and has presented him with documentation of violations
committed against plaintiff by both defendants; but Defendant: Nicklow : failed
to act or hold either defendant accountable for their conduct.

Defendant: Nicklow being the Deputy Superintendent, who is in charge of
security management inside of the prison and having the authoritative duty
to correct the violations against plaintiff; but chose not too. Instead, did
choose to collude with said defendants to retaliate, defame, and fail to

protect plaintif£.
But for the actions of Defendant: Nicklow as described herein, plaintiff would
not have been assaulted with a weapon while performing his job, retaliated

against, and defamed.

Wherefore, plaintiff request judgement on this count.

19
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 20 of 25

Count #7 DEFENDANT MCGINLEY, IN VIOLATION OF PLAINTIFF'S EIGTH AMENDMENT: RIGHT

132.
133.
134.

135.

136.

137.

138.

TO THE UNITED STATES CONSTITUTION, FAILURE TO PROTECT. DEFENDANT MCGINLEY

ALSO IN VIOLATION OF PLAINTIFF'S FIRST AMENDMENT RIGHT TO THE | UNITED

STATES CONSTITUTION, RETALIATION/RETALIATION CONSPIRACY, AND DEFAMATION.
All paragraphs are incorporated herein by reference and made this paragraph.
Defendant: McGinley has worked for the PA. D.O.C. for many years. :
Defendant: McGinley has attended dozens of training sessions and classes on
the appropriate methods for ensuring proper care, custody and control of

|

prisoners housed within the PA. D.0.C.. '
Defendant: McGinley having knowledge of the PA, D.O.C. Directives, and D.0.C.

Code of Ethics, has a duty to uphold and enforce the PA. D.O.C. Directives.

The PA. D.O.C. has put into place a chain of command procedure to follow when

expressing one's concerns or filing grievances, but the ranking officer often
fail to enforce established PA. D.0.C. policies against their subordinates.
Plaintiff did adhere to the PA. D.0.C.'s chain of command procedures by

presenting to Defendant: McGinley evidence of Defendants: Bauman, Attinger,

and Donadi's unprofessional conduct, but Defendant: McGinley being the

authoritative supervisor of all said defendants failed to act. Instead,
Defendant McGinley colluded with all defendants and allowed them to continue
their "Campaign of Harrassment" and failed to protect plaintiff without holding
either defendant accountable for their conduct. |
Plaintiff has personally expressed his concerns about all defendants to
Defendant: McGinley and has presented him with documentation of violations
committed against plaintiff by all defendants; but Defendant: McGinley failed
to act or hold either defendant. accountable for their conduct. |

20
139.

140...

141.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20° Page 21 of 25

Defendant: McGinley being the superintendent who is in charge of the; entire

prison and having the authority and duty to correct the violations. chose not

too. Instead, did collude with all defendants in failing to protect, retaliate,

and defame plaintiff.

But for the actions of Defendant: McGinley as described herein, pla

intiff

would not have been assaulted with a metal weapon while performing his job,

retaliated against, or defamed.

Wherefore, plaintiff request judgement on this count:

Count #8 DEFENDANT WETZEL, IN VIOLATION OF PLAINTIFF'S EIGTH AMENDMENT RIGHT TO

142,
143,

144,

145.

146.

_ established.

THE UNITED STATES CONSTITUTION, FAILURE TO PROTECT. DEFENDANT

ALSO IN VIOLATION OF PLAINTIFF'S FIRST AMENDMENT RIGHT TO THE

WETZEL

UNITED

STATES CONSTITUTION, RETALIATION/RETALIATION CONSPIRACY, AND DEFAMATION.

All prior paragraphs are incorporated herein by reference and made this
paragraph.

Defendant Wetzel has worked for the PA. D.O.C. for many years.

Defendant Wetzel has attended dozens of training sessions and classes jon the

appropriate methods for ensuring proper care, custody and control of prisoners

housed within the PA. D.0.C..

Defendant Wetzel is aware that officials at SCI-Coal Township do not,

matter of practice, comply with PA. D.0.C. policies which he himself has] -

 

as a

By knowing about, yet refusing to correct the culture at SCI-Coal Township

of running things in violation of established PA. D.0.C. policy, Defendant

Wetzel has, in effect, permitted it.

 

 

 

 

~the= Pp 1 a. n t eh f= senermccirneiciue
148.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 22 of 25

a

would not have been assaulted with a metal weapon while performing his job,
nor would plaintiff have been retaliated against or defamed.

Wherefore, the plaintiff requests judgement on this count.

Count #9 DEFENDANTS: ATTINGER, DONADI, LUSCAVAGE, NICKLOW, McGINLEY, AND WETZEL,

VII.

149,

150.

151.

152.

153.

154.

155.

~ ARE ALSO IN VIOLATION OF PLAINTIFF'S FIRST AMENDMENT RIGHT TO THE UNITED
STATES CONSTITUTION, RETALIATION; BY HAVING PLAINTIFF TRANSFERRED FOR
FILING GRIEVANCES.

Relief Requested:

A declaration that the acts and omissions described herein violated plaintiff's
rights under the constitution and laws of the United States.

A preliminary and permanent injunction ordering defendants to stop retaliating
against plaintiff, and stop fabricating false defaming reports against
plaintiff.

A permanent injunction ordering defendants to remove all fabricated defaming

ip

job reports and misconduct reports from plaintiff's files, that was created
by plaintiffs.

Issue an injunction ordering defendants to continue to carry out without delay
medical treatment for plaintiff who suffers from PTSD as a result of the
defendants negligence.

Issue an injunction ordering defendants to reinstate plaintiff back to work
as a barber in the PA. D.0.C..

Compensatory and punitive damages in the amount of $50.000, against each
defendant, jointly and severally.

Plaintiff's cost in this suit, actual damages reimbursing plaintiff for all

22
156.

157.

158.

Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 23 of 25

wages since being removed from his job as a barber.

A jury trial on all issues triable by jury.

Any additional relief this court deems just, proper, and equitable that is
not mentioned herein.

Wherefore, plaintiff respectfully prays that this court enter judgement

granting plaintiff relief to the following.

 

 

 

 

23

 
Case 1:20-cv-02337-JEJ-EBC Document 1 Filed 12/14/20 Page 24 of 25

VERIFICATION

Under Federal Rule of Civil Procedure Rule 11, by signing below, I certify
to the best of my knowledge, information, and belief that this complaint; (1) Is
not being presented for an improper purpose, such as to harass, cause unneccessary
delay, or needlessly increase the cost of litigation; (2) Is supported by existing
law or by a nonfrivilous argument for extending, modifying, or reversing existing
law: (3) The factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity
for further. investigation or discovery; and (4) The complaint otherwise complies

with the requirements of Rule 11.

Executed at: SCi-Smithfield
1120 Pike Street
Huntingdon,PA 16652

/s/: Cobmerke Cab besg

 

Edmond Calloway - CZ-115

 

 

 

 

 

 
Case 1:20-cv-02337-JEJ-EBC Document1 Filed 12/14/20 Page 25 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
Edmond Calloway - CZ-1154
SCI-Coal Township
1 Kelley Drive
Coal Township, PA 17866

Edmond Calloway, : Civil Action
Plaintiff Case No.#

vs.
: FILED
(1). Sergeant: Bauman SCRANTON
(2). Correctional Officer: S$. Beaver :
-C i 20
(3). Barber Instructor: Brenda Attinger DEC 42
(4). Principal: George Donadi

(5). Dep. Supt. for Facilities Management: PER

 

DEPUTY CLERK
Anthony Luscavage

(6). Dep. Supt. for Centralized Services:
William Nicklow
(7). Superintendent: Thomas McGinley
(8). Secretary of Corrections: John Wetzel,
Defendants

NOTICE TO DEFEND

To the above named defendants:

You have been sued in court. If you wish to defend against these claims set forth in the
following pages, you must take action within (20) days after this complaint and notice are
served , by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgement may be entered against you by
the court without further notice for any money claimed in the complaint or for any other claim
or relief requested by the plaintiff. You may lose money or property or other rights important to
you.
